MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                     FILED
this Memorandum Decision shall not be                                  Jun 29 2018, 5:47 am

regarded as precedent or cited before any                                  CLERK
court except for the purpose of establishing                           Indiana Supreme Court
                                                                          Court of Appeals
                                                                            and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Stephen T. Owens                                         Curtis T. Hill, Jr.
Public Defender of Indiana                               Attorney General of Indiana
Jonathan O. Chenoweth                                    Ian McClean
Deputy Public Defender                                   Supervising Deputy Attorney
Indianapolis, Indiana                                    General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Thomas E. Booker,                                        June 29, 2018
Appellant-Petitioner,                                    Court of Appeals Case No.
                                                         49A02-1710-PC-2379
        v.                                               Appeal from the Marion Superior
                                                         Court, Criminal Division 3
State of Indiana,                                        The Honorable Sheila A. Carlisle,
Appellee-Plaintiff.                                      Judge
                                                         The Honorable Stanley E. Kroh,
                                                         Magistrate
                                                         Trial Court Cause No.
                                                         49G03-1504-PC-11935



Mathias, Judge.



Court of Appeals of Indiana | Memorandum Decision 49A02-1710-PC-2379 | June 29, 2018           Page 1 of 22
[1]   Following his convictions for Class B felony criminal deviate conduct and his

      unsuccessful direct appeal, Thomas E. Booker (“Booker”) filed a petition for

      post-conviction relief in Marion Superior Court. The post-conviction court

      denied the petition, and Booker appeals and presents two issues for our review,

      which we restate as whether the post-conviction court clearly erred in

      determining that Booker was not denied the effective assistance of both trial and

      appellate counsel.

[2]   We affirm.


                                 Facts and Procedural History
[3]   The facts underlying Booker’s conviction were set forth by this court in our

      memorandum decision on direct appeal as follows:


              In 2013, forty-nine-year-old B.M. suffered a stroke, which left her
              speech-impaired, paralyzed on her left side, and wheelchair-
              bound. After a lengthy hospital stay, she was transferred to
              Rosewalk Village (“Rosewalk”) skilled nursing facility in
              Indianapolis for rehabilitation. During her three-month stay at
              Rosewalk, her adult son Kendall often visited her. During one
              visit, Kendall encountered Booker, whom he and B.M. had
              known as an acquaintance from church. Booker explained that
              his wife was a patient at Rosewalk, and he asked the location of
              B.M.’s room. Thereafter, Booker visited with Kendall and B.M.
              from time to time.


              Between 9:00 and 10:00 p.m. on Friday, October 4, 2013, after
              B.M. had been tucked in by Rosewalk staff, Booker entered her
              room. She awoke to find Booker sitting on her bed. Booker
              touched her breasts and digitally penetrated her vagina, and she


      Court of Appeals of Indiana | Memorandum Decision 49A02-1710-PC-2379 | June 29, 2018   Page 2 of 22
              asked him to stop and to leave. At first, he did not stop. She then
              told him that Kendall was due to arrive soon, and he left.


              The next day, B.M. reported the incident to Rosewalk personnel.
              By Sunday, Kendall was aware of the incident. When he came to
              visit his mother, he saw Booker and confronted him. He told a
              Rosewalk employee to call the police because Booker was the
              person who had assaulted his mother. When Booker attempted
              to get to his vehicle to leave, Kendall took his keys from him.
              Booker then pled with Kendall to give him the keys because the
              police were on their way. When Kendall refused, Booker fled to
              a nearby building, where police apprehended him.


              Footage from a hallway surveillance camera showed Booker
              entering B.M.’s room on the night of the assault. During an
              interrogation, Booker admitted to Detective Michael Hewitt that
              he had entered B.M.’s room that night.


      Booker v. State, No. 49A02-1402-CR-107, 2014 WL 4473647, slip op. at 2–3

      (Ind. Ct. App. Sept. 11, 2014).


[4]   As a result of these acts, the State charged Booker with Class B felony criminal

      deviate conduct and Class D felony sexual battery. The State also alleged that

      Booker was a repeat sexual offender. A jury trial was held on January 15, 2014.

      At the conclusion of the State’s case-in-chief, Booker’s trial counsel moved for a

      directed verdict, which the trial court denied. The jury convicted Booker of

      Class B felony criminal deviate conduct, but acquitted him on the charge of

      sexual battery. Booker then admitted to being a repeat sexual offender. The trial

      court sentenced Booker to twenty-five years on the criminal deviate conduct

      conviction and imposed a ten-year repeat-sexual-offender enhancement.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1710-PC-2379 | June 29, 2018   Page 3 of 22
[5]   Booker appealed and argued that there was insufficient evidence to support his

      conviction and that the trial court committed fundamental error by admitting

      into evidence a statement that he made to the investigating detective during

      interrogation in which he admitted that he went into B.M.’s room on the night

      that she was molested. We held that the evidence was sufficient to support

      Booker’s convictions and that the trial court did not commit any error, let alone

      fundamental error, in the admission of Booker’s statement. Id. at 3–4.


[6]   On April 6, 2015, Booker filed a pro se petition for post-conviction relief. The

      post-conviction court appointed counsel from the State Public Defender’s office

      to represent Booker, who then filed an amended petition on December 9, 2015.

      The trial court held an evidentiary hearing on Booker’s petition on March 15,

      2016. On September 20, 2017, the post-conviction court entered findings of fact

      and conclusions of law denying Booker’s petition. Booker now appeals.


                                     Discussion and Decision
                               Post-Conviction Standard of Review

[7]   Our standard of review of claims that a post-conviction court erred in denying

      relief is well settled. That is, post-conviction proceedings are not “super

      appeals” through which convicted persons can raise issues they failed to raise at

      trial or on direct appeal. Manzano v. State, 12 N.E.3d 321, 325 (Ind. Ct. App.

      2014) (citations omitted), trans. denied. Instead, post-conviction proceedings

      afford petitioners a limited opportunity to raise issues that were unavailable or

      unknown at trial and on direct appeal. Id. A post-conviction petitioner bears the


      Court of Appeals of Indiana | Memorandum Decision 49A02-1710-PC-2379 | June 29, 2018   Page 4 of 22
      burden of establishing grounds for relief by a preponderance of the evidence.

      Thus, on appeal from the denial of post-conviction relief, the petitioner stands

      in the position of one appealing from a negative judgment. Id. To prevail on

      appeal from the denial of post-conviction relief, the petitioner must show that

      the evidence as a whole leads unerringly and unmistakably to a conclusion

      opposite that reached by the post-conviction court. Id.


[8]   As required by Indiana Post-Conviction Rule 1(6), the post-conviction court

      entered findings of fact and conclusions of law. Therefore, we must determine if

      the court’s findings are sufficient to support its judgment. Id. We review the

      post-conviction court’s factual findings under a clearly erroneous standard, i.e.,

      we will not reweigh the evidence or judge the credibility of witnesses, and we

      will consider only the probative evidence and reasonable inferences flowing

      therefrom that support the post-conviction court’s decision. Id. We do not defer

      to the post-conviction court’s legal conclusions, which are reviewed de novo.

      Stevens v. State, 770 N.E.2d 739, 746 (Ind. 2002).


                            I. Ineffective Assistance of Trial Counsel

[9]   All of Booker’s post-conviction claims raise the question of the effective

      assistance of counsel. In Timberlake v. State, our supreme court summarized the

      law regarding claims of ineffective assistance of trial counsel as follows:


              A defendant claiming a violation of the right to effective
              assistance of counsel must establish the two components set forth
              in Strickland v. Washington, 466 U.S. 668 (1984). First, the
              defendant must show that counsel’s performance was deficient.
              This requires a showing that counsel’s representation fell below
      Court of Appeals of Indiana | Memorandum Decision 49A02-1710-PC-2379 | June 29, 2018   Page 5 of 22
               an objective standard of reasonableness, and that the errors were
               so serious that they resulted in a denial of the right to counsel
               guaranteed the defendant by the Sixth Amendment. Second, the
               defendant must show that the deficient performance prejudiced
               the defense. To establish prejudice, a defendant must show that
               there is a reasonable probability that, but for counsel’s
               unprofessional errors, the result of the proceeding would have
               been different. A reasonable probability is a probability sufficient
               to undermine confidence in the outcome.

               Counsel is afforded considerable discretion in choosing strategy
               and tactics, and we will accord those decisions deference. A
               strong presumption arises that counsel rendered adequate
               assistance and made all significant decisions in the exercise of
               reasonable professional judgment. The Strickland Court
               recognized that even the finest, most experienced criminal
               defense attorneys may not agree on the ideal strategy or the most
               effective way to represent a client. Isolated mistakes, poor
               strategy, inexperience, and instances of bad judgment do not
               necessarily render representation ineffective. The two prongs of
               the Strickland test are separate and independent inquiries. Thus, if
               it is easier to dispose of an ineffectiveness claim on the ground of
               lack of sufficient prejudice . . . that course should be followed.


       753 N.E.2d 591, 603 (Ind. 2001) (citations and quotations omitted).


       A. Failure to Cite Case Law in Motion for Directed Verdict

[10]   Booker first claims that his trial counsel was ineffective for failing to cite

       authority when moving for a directed verdict. This argument falls within the

       category of “inadequate presentation” of an issue. Our supreme court has held

       that such claims, “are the most difficult for convicts to advance and reviewing

       tribunals to support.” Bieghler v. State, 690 N.E.2d 188, 195 (Ind. 1997) (citing

       Lissa Griffin, The Right to Effective Assistance of Appellate Counsel, 97 W. Va. L.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1710-PC-2379 | June 29, 2018   Page 6 of 22
       Rev. 1, 23 (1994)). An ineffectiveness challenge resting on counsel’s

       presentation of a claim must overcome the strongest presumption of adequate

       assistance, and “[j]udicial scrutiny of counsel’s performance, already highly

       deferential, is properly at its highest.” Id.


[11]   As noted above, Booker claims that, had his trial counsel cited case law in

       support of his motion for a directed verdict, then the trial court would have

       been more likely, even required, to have granted it. Booker’s argument is based

       upon a series of cases that he claims show that his conduct, as a matter of law,

       did not rise to the level of force required to sustain a conviction for deviate

       sexual conduct. This argument requires us to look at the statutory elements of

       the crime of deviate sexual conduct, the evidence that supported Booker’s

       convictions, and the case law he claims should have been cited by his trial

       counsel.


[12]   The crime of Class B felony deviate sexual conduct was, at the time Booker

       committed his crime, defined as follows:


               A person who knowingly or intentionally causes another person
               to perform or submit to deviate sexual conduct when:
                    (1) the other person is compelled by force or imminent
                    threat of force;
                    (2) the other person is unaware that the conduct is
                    occurring; or
                    (3) the other person is so mentally disabled or deficient that
                    consent to the conduct cannot be given;

               commits criminal deviate conduct, a Class B felony.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1710-PC-2379 | June 29, 2018   Page 7 of 22
       Ind. Code § 35-42-4-2(a) (1998).1 The term “deviate sexual conduct” was in turn

       defined as “an act involving: (1) a sex organ of one person and the mouth or

       anus of another person; or (2) the penetration of the sex organ or anus of a

       person by an object.” Ind. Code § 35-41-1-9 (1984).2


[13]   In support of his claim, Booker cites five cases that he claims his trial counsel

       should have cited in support of the motion for a directed verdict.


[14]   This line of cases begins with Scott-Gordon v. State, 579 N.E.2d 602 (Ind. 1991).

       In that case, the defendant was convicted of three counts of sexual battery and,

       on appeal, argued that there was insufficient evidence of force. Id. at 603. In

       addressing this claim, the court first observed that there were then no reported

       cases discussing the nature or amount of force required to support a conviction

       for sexual battery. Id. at 604. But the wording of the sexual battery statute with

       regard to force used the same language as the rape statute with regard to force.

       Id. Therefore, the court looked to cases interpreting the rape statute and noted

       that the requisite force “need not be physical or violent, but may be implied

       from the circumstances.” Id. (citing Jenkins v. State, 267 Ind. 543, 545, 372




       1
        We note that this statute was repealed effective July 1, 2014, as part of the overhaul of Indiana’s criminal
       code. Because Booker committed his crimes prior to that date, we apply the statute in effect at the time he
       committed the offense.
       2
         This statute too was repealed effective July 1, 2014, and was effectively replaced by Indiana Code section
       35-31.5-2-221.5, which similarly defines what is now referred to as “other sexual conduct” as “an act
       involving: (1) a sex organ of one (1) person and the mouth or anus of another person; or (2) the penetration of
       the sex organ or anus of a person by an object.” Conduct which, prior to July 1, 2014, would have
       constituted criminal deviate conduct is now criminalized in the revised criminal code as rape. See Ind. Code §
       35-42-4-1(a) (defining rape to include knowingly or intentionally forcing another person to perform or submit
       to sexual intercourse or “other sexual conduct”).

       Court of Appeals of Indiana | Memorandum Decision 49A02-1710-PC-2379 | June 29, 2018               Page 8 of 22
       N.E.2d 166, 167 (1978)). Applying this rule to the facts before it, the court held

       that, with regard to the first two counts, the defendant had grabbed the victim’s

       hand and placed it on the defendant’s penis and forced his hand inside the

       victim’s pants in order to touch his penis, all over the victim’s protestations and

       repeated refusals. Id. The defendant’s actions required the victim to physically

       remove the defendant’s hand and place it on the steering wheel of the vehicle

       they were in. Id. This evidence, the court held, supported a factual finding that

       the victim was compelled to submit to the touching by physical force. Id.


[15]   With respect to the third count, however, the evidence revealed that the

       defendant approached a second victim from behind, grabbed his buttocks, and

       told him that he had just received a “free feel.” Id. This caused this victim to

       jump back and punch the defendant in the eye. Id. There was no evidence that

       the defendant made any threats to the victim or that the victim was afraid of the

       defendant. Id. This evidence, the court concluded did not support a finding that

       the defendant compelled the victim to submit to the touching by force or

       imminent threat of force. Id. The court noted that “not all touchings intended to

       arouse or satisfy sexual desires constitute sexual battery; only those in which the

       person touched is compelled to submit by force or the imminent threat[.]” Id.

       Because there was no evidence of compulsion by force or threat of force, the

       court reversed the defendant’s conviction on this count of sexual battery. Id.


[16]   The next case Booker claims his trial counsel should have cited is Jones v. State,

       589 N.E.2d 241 (Ind. 1992), in which the twenty-six-year-old victim lived in the

       same house with the defendant, the defendant’s wife, and their child. Id. at 242.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1710-PC-2379 | June 29, 2018   Page 9 of 22
       One night, when Jones had been drinking, he came into the victim’s bedroom

       and asked her to have sex with him. Id. She declined, saying that the defendant

       should have sex with his wife and that if she had sex with him, it would be

       unfair to the defendant’s family. Id. When the defendant asked the third time,

       however, she, in her own words, “just let him have it, you know.” Id. Although

       the victim did not give explicit permission for the defendant to have sex with

       her, she did not cry out for help. Id. The defendant also told the victim not to

       tell anyone what had happened. Id. The victim later explained that she was

       afraid of Jones, his wife, and her own foster mother. Id.


[17]   On appeal, the defendant argued that the evidence was insufficient to support

       his conviction for rape because there was no evidence that he compelled the

       victim by force or imminent threat of force. Id. Our supreme court agreed,

       concluding that there was no evidence that the defendant used any force or

       threats to encourage the victim to engage in sexual intercourse. Id. at 243. He

       simply asked her three times, and on the third time she “just let him have it.”

       Id. Nor was there any evidence of any previous threats or force against the

       victim from which the trier of fact could infer a fear of force or threats on this

       occasion. Id. Although the victim stated she was afraid to yell for help, there

       was no evidence she was afraid because Jones had forced her to do anything or

       threatened her. Id. And, the court held, “[t]here are reasons a person might be

       afraid to attract attention other than fear of forced activity.” Id.


[18]   Booker also claims that his trial counsel should have cited Chatham v. State, 845

       N.E.2d 203 (Ind. Ct. App. 2011). In Chatham, the victim was taking a walk and
       Court of Appeals of Indiana | Memorandum Decision 49A02-1710-PC-2379 | June 29, 2018   Page 10 of 22
       saw the defendant while she was walking, but she did not know him. Id. at 205.

       While the victim was walking, the defendant came up behind her and grabbed

       with his hand in between her thighs and her crotch “as far as [he] could.” Id.

       The victim turned around and stood face to face with the defendant. Id. She

       was scared and started walking away, at which point the defendant ran away.

       Id. The defendant was charged and convicted of sexual battery. Id.


[19]   On appeal, the defendant argued that there was insufficient evidence that the

       victim was compelled to submit to the touching by force or the imminent threat

       of force. Id. at 206–07. The Chatham court first noted:


               Evidence that a victim did not voluntarily consent to a touching
               does not, in itself, support the conclusion that the defendant
               compelled the victim to submit to the touching by force or threat
               of force. However, it is the victim’s perspective, not the
               assailant’s, from which the presence or absence of forceful
               compulsion is to be determined. This is a subjective test that
               looks to the victim’s perception of the circumstances
               surrounding the incident in question. The issue is thus whether
               the victim perceived the aggressor’s force or imminent threat of
               force as compelling her compliance.


       Id. at 207 (emphasis added) (citations and internal quotations omitted). The

       court ultimately agreed with the defendant, noting that the victim did not

       experience any fear until after the defendant had grabbed her. Id. Thus, her fear

       following the incident could not indicate that she was compelled to submit to

       the touching by force or the imminent threat of force. Id. Considering itself

       bound by the Scott-Gordon opinion, the court in Chatham held that there was


       Court of Appeals of Indiana | Memorandum Decision 49A02-1710-PC-2379 | June 29, 2018   Page 11 of 22
       insufficient evidence that the victim had been compelled by force or imminent

       threat of force and reversed his conviction for sexual battery.3 Id. at 208.


[20]   The next case Booker refers to is Smith v. State, 678 N.E.2d 1152 (Ind. Ct. App.

       1997), trans. denied, a case in which the defendant challenged the sufficiency of

       the evidence for two of his convictions for sexual battery. The evidence

       supporting the first conviction showed that the victim, the victim’s friend, and

       the defendant’s son were returning from a trip in Smith’s vehicle. Id. at 1155.

       After the defendant dropped off the victim’s friend, he reached into the back

       seat where the victim was sleeping, unbuttoned his pants and fondled the boy’s

       penis. Id. After the defendant stopped fondling him, the victim pulled away and

       rolled over on the seat. Id. The victim testified that he had no reason to be

       afraid of Smith before the incident and that he did not say anything to the

       defendant while he was fondling him because he “didn't know what to do.” Id.


[21]   On appeal, the court concluded that, although it was clear that the victim did

       not consent to the touching, this was by itself insufficient to support a

       conclusion that the defendant compelled the victim to submit to the touching by

       force or threat of force. Id. (citing Scott–Gordon, 579 N.E.2d at 604). Because

       there is no evidence that the victim was compelled to submit to Smith’s

       touching by force or the imminent threat of force, the touching, although it may

       have constituted battery, did not constitute a sexual battery as defined by the



       3
        The court remanded with instructions that the trial court enter a judgment of conviction for Class B
       misdemeanor battery instead. Id.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1710-PC-2379 | June 29, 2018            Page 12 of 22
       statute. Id. The court therefore reversed the defendant’s conviction on this

       count. Id.


[22]   As to the other count of sexual battery, the court again held that there was

       insufficient evidence to support a conclusion that the victim was compelled to

       submit to the touching by force or imminent threat of force. Id. Again, on the

       way home from a trip, the young victim was sleeping in the front seat of the

       defendant’s truck when he awoke to find the defendant sliding his hand up his

       shorts and grabbing his penis. Id. The victim did not say anything to the

       defendant and did not discuss it with him thereafter. Id. The court concluded,

       “although the touching was clearly not consented to, there is no evidence that

       [the victim] was compelled to submit to the touching by force or the imminent

       threat of force.” Id.


       Lastly, Booker claims his trial counsel should also have cited McCarter v. State,

       961 N.E.2d 43 (Ind. Ct. App. 2012), trans. denied, in support of his motion for a

       directed verdict. In McCarter, the sixteen-year-old victim had been stopped for

       shoplifting at a store. Id. at 44. While the victim sat on a bench near the front of

       the store, the defendant approached her and falsely claimed to be a police

       officer. Id. He took the victim outside the store and claimed he could keep her

       out of trouble. Id. He also attempted to get the victim to sit in his truck, but she

       declined. Id. at 44–45. Eventually, the defendant asked the victim for a hug for

       helping her out, which she did. Id. at 45. The victim then agreed to go with the

       defendant to the side of the store. Id. There, in a dimly lit area, he asked for a

       kiss, which she refused. Id. He then asked for a kiss on the cheek, which she
       Court of Appeals of Indiana | Memorandum Decision 49A02-1710-PC-2379 | June 29, 2018   Page 13 of 22
       agreed to. Id. However, when she did so, the defendant “grabbed [her] closer

       and tried to kiss [her]” and “put his hands on [her] and like pushed [her]

       butt[.]” Id. The victim told the defendant to “get off” of her, and he released her

       and walked away. Id. As he left, he seemed angry and yelled that she would be

       getting a letter in the mail. Id. The defendant was ultimately convicted inter alia

       of sexual battery. Id.


[23]   On appeal, the defendant claimed that the evidence was insufficient to support

       a finding that he compelled the victim to submit to the touching by force or

       imminent threat of force. Id. at 46. This court again noted that:


               [F]ear is not an element of sexual battery. Nor is fear a
               prerequisite to proving force or imminent threat of force.
               However, it may be evidence of force or threat of force. Again,
               force may be implied from the circumstances, and we must
               consider the victim’s perspective in order to determine the
               presence or absence of forceful compulsion.


       Id. (citations and internal quotations omitted). The McCarter court found the

       facts before it to be analogous to those present in Smith, supra. The victim did

       not voluntarily submit to the touching, and the defendant withdrew his hands

       after the victim told him to “get off of her.” Id. at 47. Still, however, although

       the touching itself may have occurred with some force, there was no indication

       that the victim was compelled to submit to it by force or threat of force. Id.

       Accordingly, the court held that the State did not prove the element of




       Court of Appeals of Indiana | Memorandum Decision 49A02-1710-PC-2379 | June 29, 2018   Page 14 of 22
       compulsion by force or threat of force and reversed McCarter’s conviction for

       sexual battery.4 Id.


[24]   As set forth above, Booker contends that, had his trial counsel cited one or

       more of these cases, the trial court would have been required to grant his

       motion for a directed verdict. We disagree.


[25]   First, we do not believe the cases Booker claims his trial counsel should have

       cited were unknown the trial court. To the contrary, we presume that trial

       courts know and follow the applicable law. Thurman v. State, 793 N.E.2d 318,

       321 (Ind. Ct. App. 2003) (citing Moran v. State, 622 N.E.2d 157, 159 (Ind.

       1993)). In fact, the opinion in Scott-Gordon was issued over twenty years before

       Booker’s trial, and we may safely presume that the trial court was aware of the

       discussions of “force” set forth in the applicable case law.


[26]   Moreover, we disagree with Booker that these cases were controlling on the

       issue of his motion for a directed verdict. Booker claims that these cases

       demonstrate what does not constitute force or the imminent threat of force, i.e.,

       vulnerability, fear after the act, lack of consent, and silence. Appellant’s Br. at

       30. To be sure, Chatham held that the victim’s fear must precede the touching in

       order to support a finding “that the victim was compelled to submit to the

       touching by force or the imminent threat of force.” 845 N.E.2d at 207. And




       4
        The court remanded with instructions that the trial court enter a judgment of conviction for Class B
       misdemeanor battery. Id. at 48.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1710-PC-2379 | June 29, 2018            Page 15 of 22
       McCarter held that the lack of consent was not, in itself, sufficient to support a

       finding of force or imminent threat of force. 961 N.E.2d at 47. There is also

       support for the proposition that the victim’s silence is, by itself, insufficient to

       support a finding of the requisite fear. In Jones the court noted that the victim

       did not cry out for help. 589 N.E.2d at 242. And in Smith, the victim did not say

       anything when he realized the defendant was fondling him. 678 N.E.2d at

       1155. As to the victim’s vulnerability, this by itself might not be sufficient, but

       we believe that it can properly be considered as part of the totality of the

       circumstances when determining whether the victim was compelled to submit

       to the touching by force or imminent threat of force.


[27]   In the present case, the evidence adduced at trial showed more than mere

       vulnerability, fear after the act, lack of consent, or silence. To the contrary,

       here, the victim was clearly vulnerable, more so than any of the able-bodied

       victims in the above-cited cases. She was bed-ridden and partially paralyzed as

       the result of a stroke. She also clearly did not consent to Booker’s behavior, but

       neither was she silent. In fact, she told Booker to stop and even lied to Booker

       that her son was arriving soon in order to get him to leave.

[28]   Booker claims that the evidence shows that he immediately stopped when B.M.

       asked him to stop. See Appellant’s Br. at 32 (“When she told him to stop, he

       stopped and stood up from the bed.”). But the evidence regarding this is not so

       clear. B.M. testified at trial as follows:


               Q.       So what part of his body was touching what part of your
                        body?
       Court of Appeals of Indiana | Memorandum Decision 49A02-1710-PC-2379 | June 29, 2018   Page 16 of 22
               A.       His hand — his hand — his hand was touching my vagina.

               Q.       Okay. And you said his hand was touching your vagina.
                        Was his hand still or moving or something else?

               A.       Yes.

               Q.       Which one?

               A.       He stuck his hand in between my vagina and began to
                        fondle me.

               Q.       Okay. So at this point, Ms. [M.], what did you do?

               A.       I told him, I said, “Thomas, what are you doing? He said,
                        “Nothing.” I told him to leave.

               Q.       Okay. So you said, “Thomas, what are you doing,” he
                        said “nothing” and you told him to leave?

               A.       Yes.

               Q.       Okay. What happened after he put his hand in your
                        vagina?

               A.       I told him to stop.

               Q.       Okay. And what happened next?

               A.       I told him to leave.

               Q.       And what did he do?

               A.       He got up.


       Trial Tr. pp. 63–64.


[29]   From this, the jury could reasonably conclude that B.M. asked Booker to leave

       when he began to fondle her. Implicit in this is a request that Booker stop


       Court of Appeals of Indiana | Memorandum Decision 49A02-1710-PC-2379 | June 29, 2018   Page 17 of 22
       fondling her. But Booker did not immediately stop, and did not stop until B.M.

       explicitly told him to do so. In fact, B.M. testified that Booker fondled her

       vagina for approximately five minutes. Thus, this was not a brief touching as

       was the case in Scott-Gordon, Chatham, or McCarty. Nor was B.M. silent as in

       Jones or Smith. Moreover, even after B.M. explicitly told him to stop, Booker

       fondled her breasts, got up, and began to unfasten, or prepared to unfasten, his

       pants. Only when B.M. falsely told Booker that her son was going to arrive

       soon did Booker stop and leave the room.


[30]   Considering all of these circumstances, we are of the opinion that none of the

       cases that Booker now claims that his trial counsel should have cited in support

       of his motion for a directed verdict would have required the trial court to grant

       the motion. Thus, his trial counsel’s failure to cite any these cases did not result

       in any prejudice Booker.


       B. Failure to Object to Prosecutor’s Statements

[31]   Booker also claims that his trial counsel was ineffective for failing to object to

       certain statements made by the prosecuting attorney during the State’s closing

       argument at trial. Specifically, Booker claims that his trial counsel should have

       objected when the prosecutor stated, “force happens when it’s against her will,”

       Trial Tr. pp. 225–26, and later stated, “[B.M.] cannot get from the bed to the

       wheelchair or wheelchair to the bathroom without help. She can’t go anywhere.

       She is stuck. That is the definition of force. Something we all talked about in

       jury selection, something that you don’t want to happen to you. She did not

       give him permission.” Id. at 245–46. Booker claims that the prosecutor
       Court of Appeals of Indiana | Memorandum Decision 49A02-1710-PC-2379 | June 29, 2018   Page 18 of 22
       misstated the law and that his trial counsel should have objected to these

       misstatements.


[32]   Even if Booker’s trial counsel had objected to these statements, we cannot say

       that the result of his trial would have been different. The trial court instructed

       the jury with regard to the required element of force, and Booker makes no

       claim that the trial court’s instructions were improper. We presume that the jury

       followed the instructions it was given. Thrash v. State, 88 N.E.3d 198, 205 (Ind.

       Ct. App. 2017). The prosecuting attorney’s statements were argument, and even

       if Booker’s trial counsel had objected to these statements, there is no reasonable

       probability that the result of his trial would have been different. Thus, the post-

       conviction court did not clearly err in rejecting Booker’s claim of ineffective

       assistance of trial counsel for failure to object to these statements by the

       prosecuting attorney.


                         II. Ineffective Assistance of Appellate Counsel

[33]   Booker also claims that the post-conviction court clearly erred by rejecting his

       claim of ineffective assistance of appellate counsel. When we review claims of

       ineffective assistance of appellate counsel, we use the same standard we apply

       to claims of ineffective assistance of trial counsel, i.e., the petitioner must show

       that appellate counsel’s performance fell below an objective standard of

       reasonableness and that there is a reasonable probability that, but for the

       deficient performance of counsel, the result of the proceeding would have been

       different. Manzano, 12 N.E.3d at 329 (citing Harris v. State, 861 N.E.2d 1182,

       1186 (Ind. 2007)).
       Court of Appeals of Indiana | Memorandum Decision 49A02-1710-PC-2379 | June 29, 2018   Page 19 of 22
[34]   As noted above, when the claim of deficient performance is one of inadequate

       presentation of issues, the claim of ineffective assistance almost always fails.

       Bieghler, 690 N.E.2d at 195. As explained by the court in Bieghler:


               First, these claims [of inadequate presentation of issues]
               essentially require the reviewing tribunal to re-view specific issues
               it has already adjudicated to determine whether the new record
               citations, case references, or arguments would have had any
               marginal effect on their previous decision. Thus, this kind of
               ineffectiveness claim, as compared to the others mentioned, most
               implicates concerns of finality, judicial economy, and repose
               while least affecting assurance of a valid conviction.

               Second, an Indiana appellate court is not limited in its review of
               issues to the facts and cases cited and arguments made by the
               appellant’s counsel. We commonly review relevant portions of
               the record, perform separate legal research, and often decide
               cases based on legal arguments and reasoning not advanced by
               either party. While impressive appellate advocacy can influence
               the decisions appellate judges make and does make our task
               easier, a less than top notch performance does not necessarily
               prevent us from appreciating the full measure of an appellant’s
               claim, or amount to a breakdown in the adversarial process that
               our system counts on to produce just results.

                                                       ***

               When the issues presented by an attorney are analyzed,
               researched, discussed, and decided by an appellate court,
               deference should be afforded both to the attorney’s
               professional ability and the appellate judges’ ability to
               recognize a meritorious argument.

               For these reasons, an ineffectiveness challenge resting on
               counsel’s presentation of a claim must overcome the strongest
               presumption of adequate assistance. Judicial scrutiny of counsel’s
               performance, already highly deferential, is properly at its highest.
       Court of Appeals of Indiana | Memorandum Decision 49A02-1710-PC-2379 | June 29, 2018   Page 20 of 22
               Relief is only appropriate when the appellate court is confident it
               would have ruled differently.


       Id. at 195–96 (emphasis added) (citations and internal quotations omitted).


[35]   Here, a panel of this court reviewed Booker’s appellate claim of insufficient

       evidence and rejected it. We do not think that the failure of Booker’s appellate

       counsel to cite any or all of the cases Booker now claims should have been cited

       would have altered this court’s opinion. In fact, we are confident that the panel

       that decided Booker’s direct appeal was well aware of the case law regarding

       the proof required to establish compulsion by force or imminent threat of force.

       Indeed, the State cited Scott-Gordon in its appellee’s brief on direct appeal. Thus,

       that case and its progeny were before this court on direct appeal. Booker’s

       current claim is little more than a request that we reconsider our opinion on

       direct appeal in light of the cases he now cites. This is the sort of claim that our

       supreme court has warned “most implicates concerns of finality, judicial

       economy, and repose while least affecting assurance of a valid conviction.”

       Bieghler, 690 N.E.2d at 195.


[36]   In short, we can confidently say that even if Booker’s appellate counsel had

       cited the cases he now claims should have been cited in support of his appellate

       claim of insufficient evidence, the result would have been the same, i.e., we

       would have affirmed his convictions. His claim of ineffective assistance of

       appellate counsel therefore fails.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1710-PC-2379 | June 29, 2018   Page 21 of 22
                                                 Conclusion
[37]   For all of these reasons, we conclude that the post-conviction court did not

       clearly err in concluding that Booker was not denied the effective assistance of

       trial or appellate counsel.


[38]   Affirmed.


       Riley, J., and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1710-PC-2379 | June 29, 2018   Page 22 of 22